Exhibit 10.1

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of 10th day of February 2006, by and between Biosource America, Inc., a Texas
corporation (the “Company”), and BIOsource Fuels, LLC, a Wisconsin limited
liability company (“Seller” or the “Secured Party”).

 

WHEREAS, Seller was formed in 2003 to develop, market, sell and license
processes and technology for the synthesis of bio-diesel and other bio-fuels
from animal and vegetable based fats, oils and greases (“Seller’s Business”).

 

WHEREAS, the Company was formed in December 2005 to enter into the global
bio-diesel industry through the production, marketing and sales of bio-diesel
and related products (the “Company’s Business”);

 

WHEREAS, the Company, in furtherance of the Company’s Business, desires to
purchase and acquire certain of the Seller’s assets related to and used in
connection with Seller’s Business, and Seller is willing to sell all of Seller’s
right, title and interest in and to such assets to the Company, upon the terms
and conditions hereinafter set forth in an Asset Purchase Agreement dated as of
February 7, 2006, between the Company and Seller (the “Asset Purchase
Agreement”);

 

WHEREAS, to induce the Seller to enter into the transaction contemplated by the
Asset Purchase Agreement and the promissory note referred to therein (the
“Note”) (collectively referred to as the “Transaction Documents”), the Company
hereby grants to the Secured Party a security interest in and to the pledged
property identified on Exhibit “A” hereto (collectively referred to as the
“Pledged Property”) until the satisfaction of the Obligations, as defined herein
below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree
follows:

 

ARTICLE 1.

 

DEFINITIONS AND INTERPRETATIONS

 

Section 1.1.       Recitals.

 

The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.

 

Section 1.2.       Interpretations.

 

Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.

 

1

--------------------------------------------------------------------------------


 

Section 1.3.       Obligations Secured.

 

The obligations secured hereby are any and all obligations of the Company to the
Secured Party under the Asset Purchase Agreement and the Note, and any other
amounts now or hereafter owed to the Secured Party by the Company thereunder or
hereunder, including but not limited to principal, interest and other items due
under the Note (collectively, the “Obligations”).

 

ARTICLE 2.

 

PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL AND TERMINATION OF SECURITY
INTEREST

 

Section 2.1.       Pledged Property.

 

(a)       Company hereby pledges to the Secured Party, and creates in the
Secured Party for its benefit, a security interest for such time until the
Obligations are paid in full, in and to all of the “Purchased Assets” as defined
in the Asset Purchase Agreement and as set forth in Exhibit “A” attached hereto
and the products thereof and the proceeds of all such items (collectively, the
“Pledged Property”).  Secured Party acknowledges that as of the time of the
transfer of the Pledged Property from Secured Party to Company, (a) Company and
Anamax have entered into a contract (the “Anamax Contract”) for the construction
of a bio-diesel plant; and (b) Secured Party executed a contract with Clinton
County Bio Energy, LLC dated October 17, 2005 (the “Clinton County Contract”),
which contract was assigned to Company under the Asset Purchase Agreement.
 Secured Party acknowledges that, subsequent to the closing of the transactions
contemplated by the Asset Purchase Agreement, the Company will be in the
business of building other bio-diesel plants (in addition to the plants
contemplated in the Clinton Contract and the Anamax Contract), either for its
own interests or for third parties (the “Post-Closing Business”).  Secured Party
acknowledges that it does not have and will not claim any security interests in
the plant constructed pursuant to the Anamax Contract, any bio-diesel plants
constructed or designed in connection with the Post-Closing Business,
notwithstanding the fact that intellectual property rights constituting and
included in the Purchased Assets may be embodied in or used in the construction
of such plants.  Furthermore, Secured Party acknowledges that Company may
acquire in the future intellectual property rights that are not part of the
Pledged Property, and that Secured Party does not have and will not claim a
security interest in such intellectual property rights.

 

(b)       Simultaneously with the execution and delivery of this Agreement, the
Company shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its security interest in the Pledged Property. Simultaneously with the execution
and delivery of this Agreement, the Company shall make, execute, acknowledge and
deliver to the Secured Party such documents and instruments, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property, and the Secured Party shall hold such documents and
instruments as secured party, subject to the terms and conditions contained
herein.

 

2

--------------------------------------------------------------------------------


 

Section 2.2.       Rights; Interests; Etc.

 

(a)       So long as no Event of Default (as hereinafter defined) shall have
occurred and be continuing:

 

(i)        the Company shall be entitled to exercise any and all rights
pertaining to the Pledged Property or any part thereof for any purpose not
inconsistent with the terms hereof; and

 

(ii)       the Company shall be entitled to receive and retain any and all
payments paid or made in respect of the Pledged Property.

 

(b)       Upon the occurrence and during the continuance of an Event of Default:

 

(i)        All rights of the Company to exercise the rights which it would
otherwise be entitled to exercise pursuant to Section 2.2(a)(i) hereof and to
receive payments which it would otherwise be authorized to receive and retain
pursuant to Section 2.2(a)(ii) hereof shall be suspended, and all such rights
shall thereupon become vested in the Secured Party who shall thereupon have the
sole right to exercise such rights and to receive and hold as Pledged Property
such payments; provided, however, that if the Secured Party shall become
entitled and shall elect to exercise its right to realize on the Pledged
Property pursuant to Article 5 hereof, then all cash sums received by the
Secured Party, or held by Company for the benefit of the Secured Party and paid
over pursuant to Section 2.2(b)(ii) hereof, shall be applied against any
outstanding Obligations; and

 

(ii)       All interest, dividends, income and other payments and distributions
which are received by the Company with respect to the Pledged Property, and
subject to the provisions of Section 2.2(b)(i) hereof, shall be received in
trust for the benefit of the Secured Party, shall be segregated from other
property of the Company and shall be forthwith paid over to the Secured Party;
or

 

(iii)      The Secured Party in its sole discretion shall be authorized to sell
any or all of the Pledged Property at public sale in order to recoup all of the
outstanding principal plus accrued interest owed pursuant to the Note as
described herein.

 

(c)       Each of the following events shall constitute a default under this
Agreement (each an “Event of Default”):

 

(i)        any default, whether in whole or in part, shall occur in the payment
to the Secured Party of principal, interest or other item due under the Note;

 

(ii)       any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Agreement or the Transaction Documents;

 

(iii)      the Company shall: (1) make a general assignment for the benefit of
its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian,

 

3

--------------------------------------------------------------------------------


 

sequestrator, liquidator or similar official for itself or any of its assets and
properties; (3) commence a voluntary case for relief as a debtor under the
United States Bankruptcy Code; (4) file with or otherwise submit to any
governmental authority any petition, answer or other document seeking: (A)
reorganization, (B) an arrangement with creditors or (C) to take advantage of
any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) be adjudicated a bankrupt or insolvent by a
court of competent jurisdiction; or

 

(iv)      any case, proceeding or other action shall be commenced against the
Company for the purpose of effecting, or an order, judgment or decree shall be
entered by any court of competent jurisdiction approving (in whole or in part)
anything specified in Section 2.2(c)(iii) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed to take possession or control of all or a substantial part of the
Pledged Property, and any of the foregoing shall continue unstayed and in effect
for any period of thirty (30) days.

 

The rights of Secured Party to declare a default under this Security Agreement
shall immediately terminate, and Secured Party shall be obligated to immediately
terminate the security interests granted hereunder, upon the later to occur of
(1) the payment in full of principal, interest or other item comprising the
Obligations and (2) satisfaction of the Company’s obligations under Section 3.3
of the Asset Purchase Agreement.

 

ARTICLE 3.

 

Until the Obligations are paid in full, the Secured Party shall have the rights
set forth below in this Article 3.  Upon the later to occur of (1) payment in
full of principal, interest or other item comprising the Obligations and (2)
satisfaction of the Company’s obligations under Section 3.3 of the Asset
Purchase Agreement, the rights of Secured Party under this Article 3 shall cease
and terminate.

 

ATTORNEY-IN-FACT; PERFORMANCE

 

Section 3.1.       Secured Party Appointed Attorney-In-Fact.

 

Upon the occurrence of an Event of Default, the Company hereby appoints the
Secured Party as its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, from time to
time in the Secured Party’s discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary to accomplish
the purposes of this Agreement, including, without limitation, to receive and
collect all instruments made payable to the Company representing any payments in
respect of the Pledged Property or any part thereof and to give full discharge
for the same. The Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Pledged Property as
and when the Secured Party may determine. To facilitate collection, the Secured
Party may notify account debtors and obligors on any Pledged Property to make
payments directly to the Secured Party.

 

4

--------------------------------------------------------------------------------


 

Section 3.2.       Secured Party May Perform.

 

If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

 

ARTICLE 4.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.       Authorization; Enforceability.

 

Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.

 

Section 4.2.       Ownership of Pledged Property.

 

Company represents and warrants that except for the security interest created by
this Agreement, Company has not pledged or conveyed any interest in the Pledged
Property.  .

 

ARTICLE 5.

 

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

 

Section 5.1.       Default and Remedies.

 

(a)       If an Event of Default described in Section 2.2(c)(i) and (ii) occurs,
then in each such case the Secured Party may declare the Obligations to be due
and payable immediately, by a notice in writing to the Company, and upon any
such declaration, and the expiration of a ten day cure period, the Obligations
shall become immediately due and payable. If an Event of Default described in
Sections 2.2(c)(iii) or (iv) occurs and is continuing for the period set forth
therein, then the Obligations shall automatically become immediately due and
payable without declaration or other act on the part of the Secured Party.

 

(b)       Upon the occurrence of an Event of Default, the Secured Party shall:
(i) be entitled to receive all distributions with respect to the Pledged
Property, (ii) to dispose of the Pledged Property in accordance with the
provisions of Section 5.2 below, and (iii) to realize upon any and all rights in
the Pledged Property then held by the Secured Party.

 

5

--------------------------------------------------------------------------------


 

Section 5.2.       Method of Realizing Upon the Pledged Property: Other
Remedies.

 

Anything to the contrary notwithstanding, upon the occurrence of an Event of
Default, the following provisions shall govern the Secured Party’s right to
realize upon the Pledged Property:

 

(a)       Any item of the Pledged Property may be sold for cash or other value
in any number of lots at a public auction, with advertisement and notice, (the
“Sale Notice”)), which notice period shall in any event is hereby agreed to be -
commercially reasonable. At any sale or sales of the Pledged Property, the
Company may bid for and purchase the whole or any part of the Pledged Property
and, upon compliance with the terms of such sale, may hold, exploit and dispose
of the same without further accountability to the Secured Party. the Company
will execute and deliver, or cause to be executed and delivered, such
instruments, documents, assignments, waivers, certificates, and affidavits and
supply or cause to be supplied such further information and take such further
action as the Secured Party reasonably shall require in connection with any such
sale.

 

(b)       Any cash being held by the Secured Party as Pledged Property and all
cash proceeds received by the Secured Party in respect of, sale of, collection
from, or other realization upon all or any part of the Pledged Property shall be
applied as follows:

 

(i)        to the payment of all amounts due the Secured Party for the expenses
reimbursable to it hereunder or owed to it pursuant to Section 8.3 hereof;

 

(ii)       to the payment of the Obligations then due and unpaid.

 

(iii)      the balance, if any, to the Company (except as required by applicable
law).

 

(c)       In addition to all of the rights and remedies which the Secured Party
may have pursuant to this Agreement, the Secured Party shall have the rights of
a secured party under the Uniform Commercial Code.

 

(i)        If the Company fails to pay such amounts due upon the occurrence of
an Event of Default which is continuing, then the Secured Party may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company and collect the monies adjudged or decreed to be payable in
the manner provided by law out of the property of Company, wherever situated.

 

(ii)       The Company agrees that it shall be liable for any reasonable fees,
expenses and costs incurred by the Secured Party in connection with enforcement,
collection and preservation of the Transaction Documents, including, without
limitation, reasonable legal fees and expenses, and such amounts shall be deemed
included as Obligations secured hereby and payable as set forth in Section 8.3
hereof.

 

6

--------------------------------------------------------------------------------


 

Section 5.3.       Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), subject
to the rights of Previous Security Holders, shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)        to file and prove a claim for the whole amount of the Obligations and
to file such other papers or documents as may be necessary or advisable in order
to have the claims of the Secured Party (including any claim for the reasonable
legal fees and expenses and other expenses paid or incurred by the Secured Party
permitted hereunder and of the Secured Party allowed in such judicial
proceeding), and

 

(ii)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by the Secured Party to
make such payments to the Secured Party and, in the event that the Secured Party
shall consent to the making of such payments directed to the Secured Party, to
pay to the Secured Party any amounts for expenses due it hereunder.

 

Section 5.4.       Duties Regarding Pledged Property.

 

The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.

 

ARTICLE 6.

 

AFFIRMATIVE COVENANTS     The Company covenants and agrees that, from the date
hereof and until the Obligations have been fully paid and satisfied, unless the
Secured Party shall consent otherwise in writing (as provided in Section 8.4
hereof):

 

Section 6.1.       Existence, Properties, Etc.

 

(a)       The Company shall do, or cause to be done, all things, or proceed with
due diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have an adverse effect
upon the Pledged Property; and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by

 

7

--------------------------------------------------------------------------------


 

the Secured Party to which it is or will be a party, or perform any of its
obligations hereunder or thereunder.

 

Section 6.2.       Financial Statements and Reports.

 

The Company shall furnish to the Secured Party such financial data as is
published in 10-Q and 10-K reports filed with the Securities and Exchange
Commission (SEC)and available to the public.  Company shall provide copies of
such reports to the Secured Party in electronic or paper form not later than
seven (7) days after the date such reports are filed with the SEC.

 

Section 6.3.       Accounts and Reports.

 

The Company shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied and provide, at
its sole expense, to the Secured Party the following:

 

(a)       as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default under the Clinton
County contract between Secured Party and Clinton County Bio Energy, LLC (the
“Clinton County Contract”, which contract has been assigned to the Company by
the Secured Party and has been assumed by the Company) , or any foreclosure or
other action respecting any material portion the Pledged Property.

 

(b)       Section 6.4.            Maintenance of Books and Records; Inspection.

 

The Company shall maintain its books, accounts and records in accordance with
generally accepted accounting principles consistently applied, and permit the
Secured Party, its officers and employees and any professionals designated by
the Secured Party in writing, at any reasonable time during normal business
hours to visit and inspect any of the Pledged Property, to discuss same with any
officer or director of the Company, and to discuss the status of the Clinton
County Contract with Richard Talley (and in the presence of or on a conference
telephone call with a representative of the Company, if the Company so requires)
.

 

Section 6.5.       Maintenance and Insurance.

 

(a)       The Company shall maintain or cause to be maintained, at its own
expense, all of its assets and properties in good working order and condition,
making all necessary repairs thereto and renewals and replacements thereof.

 

(b)       The Company shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which
the Company deems reasonably necessary to the Company’s business, (i) adequate
to insure any or all of the Pledged Property of a character usually insured by
persons engaged in the same or similar business against loss or damage resulting
from fire or other risks included in an extended coverage policy.

 

8

--------------------------------------------------------------------------------


 

Section 6.6.       Contracts With Respect to Pledged Property.

 

The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement.

 

Section 6.7.       Defense of Collateral, Etc.

 

The Company shall defend and enforce its right, title and interest in and to any
part of: (a) the Pledged Property.  The Company shall use reasonable efforts to
defend the Secured Party’s right, title and interest in and to each and every
part of the Pledged Property.

 

Section 6.8.       Payment of Debts, Taxes, Etc.

 

The Company shall pay, or cause to be paid, all of its indebtedness and other
liabilities regarding the Pledged Property, and perform, or cause to be
performed, all of its obligations in accordance with the respective terms
thereof regarding the Pledged Property, and pay and discharge, or cause to be
paid or discharged, all taxes, assessments and other governmental charges and
levies imposed upon it regarding the Pledged Property.

 

Section 6.9.       Taxes and Assessments; Tax Indemnity.

 

The Company shall (a) file all tax returns and appropriate schedules thereto
that are required to be filed under applicable law regarding the Pledged
Property, prior to the date of delinquency, (b) pay and discharge all taxes,
assessments and governmental charges or levies imposed upon the Company
regarding the Pledged Property; provided, however, that the Company in good
faith may contest any such tax, assessment, governmental charge or levy
described in the foregoing clauses (b) and (c) so long as appropriate reserves
are maintained with respect thereto.

 

Section 6.10.     Compliance with Law and Other Agreements.

 

The Company shall maintain the Pledged Property in compliance with (a) all
applicable federal, state and local laws, regulations and ordinances governing
such business operations and the use and ownership of such property, and (b) all
agreements, licenses, franchises, indentures and mortgages to which the Company
is a party or by which the Company is bound.

 

Section 6.11.     Notice of Default.

 

The Company shall give written notice to the Secured Party of the occurrence of
any default or Event of Default under this Agreement or the Transaction
Documents.

 

Section 6.12.     Notice of Litigation.

 

The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$$250,000, instituted by any persons against the Company, or affecting any of
the assets of the Company.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 7.

 

NEGATIVE COVENANTS

 

The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

 

Section 7.1.       Liens and Encumbrances.

 

The Company shall not directly or indirectly make, create, incur, assume or
permit to exist any assignment, transfer, pledge, mortgage, security interest or
other lien or encumbrance of any nature in that would be superior to the liens
granted herein upon the Pledged Property, or offer or agree to do so.

 

Section 7.2.       Conduct of Business.

 

The Company will continue to engage, in the same general type as conducted by it
on the date of this Agreement.

 

Section 7.3.       Places of Business.

 

The location of the Company’s chief place of business is the Riviana Building,
2777 Allen Parkway, Suite 800, Houston, Texas 77027.

 

ARTICLE 8.

 

MISCELLANEOUS

 

Section 8.1.       Notices.

 

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
(a) the date of delivery, if delivered in person, by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:

 

If to the Secured Party:

 

Dennis Vignieri

BIOsource Fuels, LLC

c/o Kenosha Beef International, Ltd.

3111 152nd Avenue

P.O. Box 639

Kenosha, Wisconsin 53141

 

with a copy thereof to:

 

10

--------------------------------------------------------------------------------


 

Michael J. Lund

Cook & Franke, S.C.

660 E. Mason St.

Milwaukee, WI 53202-3877

 

If to the Company:

 

J.D. Mcgraw

Biosource America, Inc.

The Riviana Building

2777 Allen Parkway, Suite 800

Houston, Texas 77019

 

Leonard H. Simon

Pendergraft & Simon, L.L.P.

The Riviana Building

2777 Allen Parkway, Suite 800

Houston, Texas 77019

 

Any party may change its address by giving notice to the other party stating its
new address. Commencing on the tenth (10th) day after the giving of such notice,
such newly designated address shall be such party’s address for the purpose of
all notices or other communications required or permitted to be given pursuant
to this Agreement.

 

Section 8.2.       Severability.

 

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

 

Section 8.3.       Expenses.

 

In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel, which the Secured Party may incur in connection with:
(i) the custody or preservation of, or the sale, collection from, or other
realization upon, any of the Pledged Property; (ii) the exercise or enforcement
of any of the rights of the Secured Party hereunder or (iii) the failure by the
Company to perform or observe any of the provisions hereof.

 

11

--------------------------------------------------------------------------------


 

Section 8.4.       Waivers, Amendments, Etc.

 

The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waiver, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith. Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.

 

Section 8.5.       Continuing Security Interest.

 

This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment in full of
the Obligations; and (ii) be binding upon the Company and its successors and
heirs and (iii) inure to the benefit of the Secured Party and its successors and
assigns. Upon the payment or satisfaction in full of the Obligations, the
Company shall be entitled to the return, at its expense, of such of the Pledged
Property as shall not have been sold in accordance with Section 5.2 hereof or
otherwise applied pursuant to the terms hereof.

 

Section 8.6.       Independent Representation.

 

Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

 

Section 8.7.       Applicable Law: Jurisdiction.

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Wisconsin without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in Kenosha
or Milwaukee Counties, Wisconsin, and expressly consent to the jurisdiction and
venue of the Circuit Court of Wisconsin, sitting in Kenosha County and the
United States District Court for the Eastern District of Wisconsin sitting in
Milwaukee, Wisconsin for the adjudication of any civil action asserted pursuant
to this Paragraph.

 

Section 8.8.       Entire Agreement.

 

This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Biosource America, Inc. (Company)

 

 

By:

/s/ Kenneth T. Hern

 

 

Kenneth T. Hern, Chairman and

 

Chief Executive Officer

 

 

BIOsource Fuels, LLC (Seller/Secured Party)

 

By:

KENOSHA BEEF INTERNATIONAL, LTD.,

 

Member

 

 

 

 

 

By:

    /s/ Jerome King

 

 

 

Chief Financial Officer

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITION OF PLEDGED PROPERTY

 

For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following Pledged Property of the Company:

 

[INSERT DESCRIPTION FROM ASSET PURCHASE AGREEMENT]

 

14

--------------------------------------------------------------------------------